Warner, Chief Justice.
The only question made in this case is whether a garnishee who has been summoned as such by virtue of a void process is liable for interest on the money in his hands, according to the provisions of the 3546th section of the Code. We think he is liable for interest, especially when it is not made to appear that he kept the money set apart to answer the summons of garnishment and did not use it in his own business. Geo. Ins. & Trust Co. vs. Oliver, 1 Kelly, 38.
Let the judgment of the court below be affirmed.